Title: To Thomas Jefferson from the Board of Trade, 9 November 1779
From: Board of Trade
To: Jefferson, Thomas



Sir
Board of Trade Novr. 9. 1779.

We had the Honor of Your Excellency’s Instructions respecting the settlement of Capt. Le Maire’s Expences. We confess ourselves at a loss to know whether the several Articles stated in his Account have been admitted by The Executive or whether under the Engagements entered into with him by the late Governor in Council, We are authorized in making any deductions. We confess ourselves unable to judge likewise whether the Expences incurred were really necessary in the execution of his Commission, and in short being entirely ignorant of the whole of the transaction, We entreat Advice therein from Your Excellency.
We have the Honor to be Your Excellency’s Obedt. & very humbl Servts.,

j. ambler dun: rose

